

116 HR 6261 IH: To provide for coverage of testing for COVID-19 at no cost sharing for Indians receiving health services through the Indian Health Service, and for other purposes.
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6261IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Ruiz introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for coverage of testing for COVID-19 at no cost sharing for Indians receiving health services through the Indian Health Service, and for other purposes.1.Coverage of testing for COVID-19 at no cost sharing for Indians receiving health services through Indian Health ServiceThe Secretary of Health and Human Services shall cover, without the imposition of any cost sharing requirements, the cost of providing the following items and services furnished during any portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act to Indians (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) receiving health services through the Indian Health Service, regardless of whether such items or services have been authorized under the contract health services system funded by the Indian Health Service or are covered as a health service of the Indian Health Service:(1)In vitro diagnostic products (as defined in section 809.3(a) of title 21, Code of Federal Regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID-19 that are approved, cleared, or authorized under section 510(k), 513, 515, or 564 of the Federal Food, Drug, and Cosmetic Act, and the administration of such in vitro diagnostic products.(2)Health care provider office visits, urgent care center visits, and emergency room visits relating to testing for COVID-19.